Citation Nr: 0519030	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  03-06 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to Department of Veterans Affairs (VA) 
dependency and indemnity compensation (DIC).

2.  Entitlement to VA death pension benefits.


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel






INTRODUCTION

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an action by the VA Regional Office (RO) in 
Muskogee, Oklahoma.

The alleged veteran, J.E.P, died in April 1982.  The 
appellant claims that J.E.P. was a veteran at the time of his 
death, and she was married to him from 1963 until his death.  
She states that she and J.E.P. never got a divorce, and that 
by virtue of his death, she is entitled to VA DIC or death 
pension benefits.

The appellant's claim was remanded in February 2004.

The appellant was scheduled for a hearing before a traveling 
member of the Board in June 2003, but failed to appear for 
said hearing.  


FINDINGS OF FACT

1.  A marriage license shows that J.E.P. and J.D.M. (someone 
other than the appellant) were married in December 1973.  

2.  J.E.P. died in April 1982.  

3.  Although there is no marriage license showing that J.E.P. 
and the appellant were married, J.E.P.'s death certificate 
shows that his wife at the time of his death was J.M. 
(someone other than the appellant).  

4.  By her own admission, the appellant married in January 
1987, and her husband died in January 1997.  

5.  The appellant filed her claim for DIC and death pension 
benefits in July 2001.  
CONCLUSIONS OF LAW

1.  As the appellant is not a "surviving spouse" of the 
alleged veteran, the requirements for receiving VA DIC 
benefits have not been met. 38 U.S.C.A. §§ 101(3), 101(14), 
103, 1102 (West 2002); 38 C.F.R. §§ 3.1(j), 3.5(a)(1), 3.50, 
3.55 (2004).

2.  As the appellant is not a "surviving spouse" of the 
alleged veteran, the requirements for receiving VA death 
pension benefits have not been met.  38 U.S.C.A. § § 101(3), 
103, 1102, 1541 (West 2002); 38 C.F.R. §§ 3.1(j), 3.3, 3.50, 
3.55 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

A Marriage License shows that J. E. P. and J. D. M. were 
married in December 1973.  A death certificate shows that in 
April 1982, the alleged veteran, J. E. P., was the victim of 
a homicide.  The death certificate also shows that his wife 
was J. M.  It shows that the alleged veteran was born in 
February 1936.  

In April 1991, the RO denied a claim submitted by J.D.P. 
(formerly J.D.M) for death pension benefits on the grounds 
that she had not submitted a completed NA Form 1307 or a 
certified copy of the veteran's DD-214.   

In July 2001, the RO received the appellant's claim for VA 
dependency and indemnity compensation and for death pension 
(VA Form 21-534).  She stated that J. E. P.'s service dates 
were unknown.  She reported that in November 1963, she had 
married J. E. P. in McAlester, Oklahoma.  She stated that she 
had lived with him until his death.  She also stated that in 
January 1987, she had married E. M. and had lived with him 
until his death in January 1997.  She wrote that she received 
Social Security from her 2nd husband in widows benefits.  She 
indicated that she was not claiming that the cause of death 
was due to service.  

In the appellant's June 2002 notice of disagreement, she 
wrote that VA owed her for the five years that she was 
single.  In the appellant's February 2003 substantive appeal, 
she wrote that she was the wife of the alleged veteran, and 
was married to him for 23 years.  She wrote the alleged 
veteran never divorced her.  

Relevant laws and regulations

Dependency and Indemnity Compensation (DIC) is a payment made 
by VA to a veteran's surviving spouse because of a service-
connected death occurring after December 31, 1956.  38 
U.S.C.A. § 101(14) (West 2002); 38 C.F.R. § 3.5(a)(1) (2004).

Death pension benefits may be paid to the surviving spouse of 
a veteran who had qualifying service during a period of war, 
and who died due to non-service- connected causes, subject to 
the surviving spouse's annual income.  38 U.S.C.A. § 1541 
(West 2002); 38 C.F.R. § 3.3 (2004).  

Except as provided in 38 C.F.R. § 3.52 (2004) (pertaining to 
marriages which are deemed valid), a "surviving spouse" means 
a person of the opposite sex whose marriage to the veteran 
meets the requirements of 38 C.F.R. § 3.1(j) (2004) and who 
was the spouse of the veteran at the time of the veteran's 
death (1) who lived with the veteran continuously from the 
date of marriage to the date of the veteran's death, except 
where there was a separation, which was due to the misconduct 
of, or procured by the veteran without the fault of the 
spouse and (2) except as provided in 38 C.F.R. § 3.55 (2004) 
has not remarried or has not since the death of the veteran 
and after September 19, 1962, lived with another person of 
the opposite sex and held herself out openly to the public to 
be the spouse of such other person. 38 U.S.C.A. § 101(3) 
(West 2002); 38 C.F.R. § 3.50 (2004).  

The Board recognizes that the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106- 475, 114 Stat. 2096 (2000) (VCAA) 
must be considered.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2004).  In this case, the RO 
informed the appellant that she was not eligible for benefits 
because she had remarried after her marriage to J.E.P.  The 
March 2004 VCAA letter informed the appellant that she should 
submit evidence showing that she was the unmarried surviving 
spouse of the veteran.  

In a case such as this, where the pertinent facts are not in 
dispute and the law is dispositive, there is no additional 
information or evidence that could be obtained to 
substantiate the claim, and the VCAA is not applicable.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see also 
Manning v. Principi, 16 Vet. App. 534 (2002); Mason v. 
Principi, 16 Vet. App. 129 (2002); Livesay v. Principi, 15 
Vet. App. 165 (2001); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  Accordingly, the Board has decided the appeal on 
the current record without any further consideration of the 
VCAA, and will deny the appellant's claim solely because of a 
lack of entitlement under the law.

Entitlement to DIC and death pension benefits

The appellant's claim was remanded in February 2004 in part 
to obtain proof of J.E.P.'s service dates.  Although this was 
not done, as will be explained below, the appellant's claim 
would still be denied had J.E.P.'s service dates been 
verified.  Thus, the veteran's claim need not be remanded so 
that such action can be completed.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

The appellant's claim was also remanded to obtain proof of 
the appellant's marriage to J.E.P.  Although this was not 
done either, even if it is conceded that the appellant was 
married to J.E.P at the time of his death, her claim would 
still be denied.  Thus, the veteran's claim need not be 
remanded so that such action can be completed.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

Even if it is assumed that J.E.P was a veteran, and that the 
appellant was married to him at the time of his death, she 
would still not be entitled to DIC or death pension benefits.  
This is because she does not meet the requirements to be 
recognized as a "surviving spouse" under 38 C.F.R. § 3.50 
and 3.55.  Specifically, assuming that the appellant was 
married to J.E.P. at the time of his death in April 1982, the 
evidence shows that the appellant remarried in January 1987.  
Since she remarried, pursuant to 38 C.F.R. § 3.50, the 
appellant can only be considered the "surviving spouse" of 
J.E.P. as provided in 38 C.F.R. § 3.55.  

As provided in 38 C.F.R. § 3.55, remarriage of a surviving 
spouse is not a bar to benefits if the marriage was void or 
had been annulled pursuant to 38 C.F.R. § 3.55(a)(1).  In 
this instance, there is not evidence that the appellant's 
remarriage was void or had been annulled.  On the contrary, 
the appellant stated that she remarried in 1987, and lived 
with her husband until he died in 1997.  Thus, the 
appellant's "remarriage" can not be exempted from being a 
bar to benefits under 38 C.F.R. § 3.55(a)(1).

The appellant's remarriage is also not a bar to benefits if 
after January 1, 1971, the remarriage terminated prior to 
November 1, 1990, or terminated by legal proceedings 
commenced prior to November 1, 1990.  38 C.F.R. § 3.55(a)(2).  
However, in this instance, the evidence shows that the 
"remarriage" did not terminate until 1997.  Thus, the 
appellant's "remarriage" can not be exempted as a bar to 
benefits under 38 C.F.R. § 3.55(a)(2).

The other provisions in 38 C.F.R. § 3.55(a) which allow for 
exceptions to "remarriages" being a bar to benefits are not 
applicable to the appellant's claim.  Specifically, they 
either apply to remarriages after October 1998 or December 
1999, or apply to situations where the relationships ended 
prior to November 1, 1990.  Since none of these situations 
apply to the appellant, her "remarriage" can not be 
exempted as a bar to benefits under 38 C.F.R. § 3.55(a).
 
In conclusion, since the evidence shows that the appellant 
remarried pursuant to 38 C.F.R. § 3.50, and does not meet any 
of the exceptions under 38 C.F.R. § 3.55 (allowing for 
situations where remarriages will not be a bar to benefits), 
the appellant is not entitled to DIC or death pension 
benefits.  In conclusion, pursuant to the aforementioned 
criteria, there is no basis upon which to grant the appellant 
DIC or death pension benefits.  As the law in this case is 
dispositive, the appellant's claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Moreover, because the law, rather 
than the facts in this case, is dispositive, the benefit of 
the doubt provisions set forth in 38 U.S.C.A. § 5107(b) (West 
2002) are not for consideration.


ORDER

Entitlement to DIC is denied.

Entitlement to VA death pension benefits is denied.  




______________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


